DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 16/721,233 filed 12/19/19.  
Claim(s) 1-20 is/are presented for examination.

Claim Objections
Claim(s) 1 & 11 is/are unclear to the examiner; what does it mean by stating “said data processor selecting one or more Internet Protocol (IP) addressable servers and storing the one or more encrypted segments within said IP addressable servers”?  The Examiner is not entirely sure what is a purpose of “selecting the IP addressable server”?  how about “storing within said IP addressable server”?  Is the system “randomly” select the server?  Is there a reason why it has to be “IP addressable server”?  To do what?  How is this step “connect” to the rest of the claim limitation?  Please clarify
an encrypted message notification to a user for a message”?  The Examiner is not entirely sure what does it mean by stating “encrypted message notification for a message”?  What exactly the Applicant trying to accomplished?  What message is this?  What is this message for?  How about “encrypted message notification”?  Is the notification being encrypted different from the encrypted content?  Why there is a needed for encrypted notification?  Please clarify

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchant, U.S. Patent/Pub. No. 2001/0025340 A1 in view of Wu, U.S. Patent/Pub. No. 2019/0052697 A1.
As to claim 1, * teaches a system for establishing communication security, comprising: 
a data processor in communication with a user terminal (Marchant, figure 5); 
Marchant, page 10, paragraph 97-98; i.e., [0097] numeric, alphabetical, alpha-numeric, biometric, or graphical or any other form capable of being converted to a data); 
said data processor splitting said alphanumeric data object into one or more data segments where each of said data segments is of variable length (Marchant, page 2, paragraph 15; page 5, paragraph 52; i.e., [0015] the encryption algorithm chosen for a portion of the message is entirely random; Using a
random choice of encryption algorithms on a randomly chosen length of a string; [0052] different number of bits can be used, and each set could be of a different length); 
said data processor encrypting each data segment utilizing a different, unique encryption algorithm for each data segment (Marchant, page 2, paragraph 15; i.e., [0015] The encryption schema is a random array of bits that provides for even higher security in choosing an encryption algorithm and for choosing how many bytes of a message to encrypt using an algorithm. A combination of the public code and the PIN provide a first random entry into the encryption schema); 
said data processor selecting one or more Internet Protocol (IP) addressable servers and storing the one or more encrypted segments within said IP addressable servers (Marchant, page 5, paragraph 55; page 6, paragraph 59; i.e., [0055] The data site identifies the number of bits to be used to represent the "length of string", the "encryption algorithm identifier'', and the "relative address"; [0059] data site is located on a server computer that is part of the Internet, then communication may be established using a web browser and a URL address); 
said data processor transmitting an encrypted message notification to a user for a message (Marchant, page 4, paragraph 45; i.e., [0045] When the user desires to access secure information, transmits a password to the data site to permit the data site to identify the unique encryption schema that is also present within the user security unit); 
said user directing a user data processor to retrieve said encrypted data segments (Marchant, page 11, paragraph 103; i.e., [0103] the encryption bytes are sequential, the controller 1210 then retrieves 129 bytes of data starting at byte 979,
196. The controller then inputs the 129 bytes from the array of random data 1220, and the first, second and third encryption/decryption algorithm identifiers to the encryptor/decryptor 1230); 
permitting the user to access said original message content for display and user interaction (Marchant, page 4, paragraph 45; page 9, paragraph 90; i.e., [0090] provide for secure data communications between a hard disk of a computer and RAM in order to provide a safeguard for confidential data on a computer).
But Marchant failed to teach the claim limitation wherein the user data processor transforming the alphanumeric data object to original message content; decrypting said data segments to restore said alphanumeric data object.
However, Wu teaches the limitation wherein the user data processor transforming the alphanumeric data object to original message content (Wu, page 8, paragraph 67; i.e., [0067] generate or recover the alphanumeric characters forming the string. In some embodiments, the file downloader 260 may apply the level of the error correction specified in the format portion of the initial QR code to the message portion to recover the alphanumeric characters); decrypting said data segments to restore said alphanumeric data object (Wu, page 8, paragraph 67; i.e., [0067] generate or recover the alphanumeric characters forming the string. In some embodiments, the file downloader 260 may apply the level of the error correction specified in the format portion of the initial QR code to the message portion to recover the alphanumeric characters).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Marchant to string extracted from the message portion from Wu for data from Marchant to reduce the security risks (Wu, page 1, paragraph 2).
As to claim 2, Marchant-Wu teaches the system as recited in claim 1, where said message content comprises any type of content, including text, video, audio, multimedia, data files, data directories, or any other type of content to be transmitted over networked communication channels (Marchant, page 12, paragraph 122; i.e., [0122] component of a video/audio delivery system. FIG. 14 illustrates
a video/audio system 1400 embodiment of the present invention. The video/audio delivery system).
As to claim 3, Marchant-Wu teaches the system as recited in claim 1, where each data segment is of a different length that is not predetermined (Marchant, page 2, paragraph 15; page 5, paragraph 52; i.e., [0015] the encryption algorithm chosen for a portion of the message is entirely random; Using a random choice of encryption algorithms on a randomly chosen length of a string; [0052] different number of bits can be used, and each set could be of a different length).
As to claim 4, Marchant-Wu teaches the system as recited in claim 1, where each unique encryption algorithm is selected from a pool of unique encryption algorithms that are generated by the data processor (Marchant, figure 4).
As to claim 8, Marchant-Wu teaches the system as recited in claim 1, where the encrypted message notification contains the retrieval and decryption information for the message to be retrieved (Marchant, page 11, paragraph 103; i.e., [0103] the encryption bytes are sequential, the controller 1210 then retrieves 129 bytes of data starting at byte 979,196. The controller then inputs the 129 bytes from the array of random data 1220, and the first, second and third encryption/decryption algorithm identifiers to the encryptor/decryptor).
As to claim 9, Marchant-Wu teaches the system as recited in claim 1, where the encrypted message notification is encrypted with a public key portion of a public/private encryption key pair that is associated with the user that is the intended recipient of the message content (Marchant, page 10, paragraph 97-98; i.e., [0097] that the key code can include a plurality of key components or sub keys or codes such as a private code, a personal identification number (PIN) or a public code or combinations and multiples thereof. Such sub codes may be numeric, alphabetical, alpha-numeric, biometric, or graphical or any other form).
As to claim 10, Marchant-Wu teaches the system as recited in claim 1, where the retrieved message content is displayed and the user interacts with the displayed message content within a browser display page (Marchant, page 12, paragraph 122; i.e., [0122] The video/audio delivery system 1400 includes a video signal source 1410, a distribution network 1418, a decryptor 1420, an order device 1422, a set top box 1430 and a display device).

Claim(s) 11-14, 19-20 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 1-4, 8-10.  Therefore, claim(s) 11-14, 19-20 is/are also rejected for similar reasons set forth in claim(s) 1-4, 8-10.


Claim(s) 5 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchant, U.S. Patent/Pub. No. 2001/0025340 A1 in view of Wu, U.S. Patent/Pub. No. 2019/0052697 A1, and further in view of Koval, U.S. Pub. No. 2019/0278890 A1.
As to claim 5, Marchant-Wu teaches the system as recited in claim 1, where opens a communication channel with that server (Marchant, figure 4).
But Marchant-Wu failed to teach the claim limitation wherein the data processor navigates to each IP addressable server in the cloud utilizing the IP address associated with that IP addressable server.
However, Koval teaches the limitation wherein the data processor navigates to each IP addressable server in the cloud utilizing the IP address associated with that IP addressable server (Koval, page 16, paragraph 168; i.e., [0168] the IP
addresses from the cloud provider).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Marchant-Wu to substitute encapsulated the IP from Koval for secure data from Marchant-Wu to provide a robust or transparent security capabilities (Koval, page 1, paragraph 2).

Claim(s) 15 is/are directed to a method claim and they do not teach or further define over the limitations recited in claim(s) 5.  Therefore, claim(s) 15 is/are also rejected for similar reasons set forth in claim(s) 5.


Claim(s) 6-7 & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchant, U.S. Patent/Pub. No. 2001/0025340 A1 in view of Wu, U.S. Patent/Pub. No. 2019/0052697 A1, and Koval, U.S. Pub. No. 2019/0278890 A1, and in view of Xue, U.S. Pub. No. 2018/0205976 A1.
As to claim 6, Marchant-Wu-Koval teaches the system as recited in claim 5.  But Marchant-Wu-Koval failed to teach the claim limitation wherein creating at least one destination sub-directory within said one or more IP addressable servers.
However, Xue teaches the limitation wherein creating at least one destination sub-directory within said one or more IP addressable servers (Xue, page 4, paragraph 43; page 6, paragraph 63; i.e., [0063] download address of the video fragment from sub-file information corresponding to the video fragment, and sends the download address corresponding to the needed video fragment to the cache server by using the request message. For example, if the download address of the video fragment that needs to be obtained by the terminal).
sub-file information corresponding to the fragment from Xue for encryption message from Marchant-Wu-Koval to reduce a long delay of the video fragment (Xue, page 1, paragraph 6).
As to claim 7, Marchant-Wu-Koval teaches the system as recited in claim 65.  But Marchant-Wu-Koval failed to teach the claim limitation wherein the data processor stores one message segment within each created destination sub-directory.
However, Xue teaches the limitation wherein the data processor stores one message segment within each created destination sub-directory (Xue, page 4, paragraph 43; page 6, paragraph 63; i.e., [0063] download address of the video fragment from sub-file information corresponding to the video fragment, and sends the download address corresponding to the needed video fragment to the cache server by using the request message. For example, if the download address of the video fragment that needs to be obtained by the terminal).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Marchant-Wu-Koval to substitute sub-file information corresponding to the fragment from Xue for encryption message from Marchant-Wu-Koval to reduce a long delay of the video fragment (Xue, page 1, paragraph 6).

Claim(s) 16-17 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 6-7.  Therefore, claim(s) 16-17 is/are also rejected for similar reasons set forth in claim(s) 6-7.

Listing of Relevant Arts
Lev, U.S. Patent/Pub. No. US 20060098874 A1 discloses converting alphanumeric.
Taskaya, U.S. Patent/Pub. No. US 20110314278 A1 discloses different cryptographic algorithm for each segment.
Fielder, U.S. Patent/Pub. No. US 20150302218 A1 discloses obtain portions of user record from the encrypted file storage directory.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449